

116 HR 3041 IH: Military Installation Resilience Assuredness Act
U.S. House of Representatives
2019-05-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3041IN THE HOUSE OF REPRESENTATIVESMay 30, 2019Mr. Crow introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo amend title 10, United States Code, to require the inclusion of information regarding military
			 installation resilience in master plans for major military installations,
			 and for other purposes.
	
 1.Short titleThis Act may be cited as the Military Installation Resilience Assuredness Act. 2.Inclusion of information regarding military installation resilience in master plans for major military installations (a)Military installation resilienceSection 2864 of title 10, United States Code, is amended—
 (1)in subsection (a)(1), by inserting military installation resilience, after master planning,; (2)by redesignating subsections (c) and (d) as subsections (e) and (f), respectively; and
 (3)by inserting after subsection (b) the following new subsection:  (c)Military installation resilience componentTo address military installation resilience under subsection (a)(1), each installation master plan shall discuss the following:
 (1)Risks and threats to military installation resilience that exist at the time of the development of the plan and that are projected for the future, including from extreme weather events, mean sea level fluctuation, wildfires, flooding, and other changes in environmental conditions.
 (2)Assets or infrastructure located on the military installation vulnerable to the risks and threats described in paragraph (1), with a special emphasis on assets or infrastructure critical to the mission of the installation and the mission of members of the armed forces.
 (3)Lessons learned from the impacts of extreme weather events, including changes made to the military installation to address such impacts, since the prior master plan developed under this section.
 (4)Ongoing or planned infrastructure projects or other measures, as of the time of the development of the plan, to mitigate the impacts of the risks and threats described in paragraph (1).
 (5)Community infrastructure and resources located outside the installation (such as medical facilities, transportation systems, and energy infrastructure) that are—
 (A)necessary to maintain mission capability or that impact the resilience of the military installation; and
 (B)vulnerable to the risks and threats described in paragraph (1). (6)Agreements in effect or planned, as of the time of the development of the plan, with public or private entities for the purpose of maintaining or enhancing military installation resilience or resilience of the community infrastructure and resources described in paragraph (5).
 (7)Projections from recognized governmental and scientific entities such as the Census Bureau, the National Academies of Sciences, the United States Geological Survey, and the United States Global Change Research Office (or any similar successor entities) with respect to future risks and threats (including the risks and threats described in paragraph (1)) to the resilience of any project considered in the installation master plan during the 50-year lifespan of the installation.
							.
 (b)Report on master plansSection 2864 of title 10, United States Code, is amended by inserting after subsection (c), as added by subsection (a), the following new subsection:
				
 (d)ReportNot later than March 1 of each year, the Secretary of Defense shall submit to the congressional defense committees a report listing all master plans completed pursuant to this section in the prior calendar year..
 (c)Definition of major military installationSection 2864(f)(1) of title 10, United States Code, as redesignated by subsection (a), is amended by striking has the meaning given to the term large site and inserting means a large site or medium site as such terms are described.
			